State of Delaware Secretary of State Division of Corporations Delivered 02:13 PM01/14/2005 FILED 02:13PM01/14/2005 SRV 050037704 – 07 4016 FILE STATE OF DELAWARE CERTIFICATE FOR RENEWAL AND REVIVAL OF CHARTER The corporation organized under the laws of Delaware, the charter of which was voided for non-payment of taxes, now desires to procure a restoration, renewal and revival of its charter, and hereby certifies as follows: 1. The name of this corporation is MIDWEST VENTURE Group, Inc._. 2. Its registered office in the State of Delaware is located at _Corporate Trust­­­­ Center 1209 Orange (street), City of Wilmington Zip Code County of New Castle the name of its registered agent is ­_The Corporation Trust Company . 3. The date of filing of the original Certificate of Incorporation in Delaware was 2/26/1969. 4. The date when restoration, renewal, and revival of the charter of this company is to commence is the28day of_February. same being prior to the date of the expiration of the charter.This renewal and revival of the charter of this corporation is to be perpetual. 5. This corporation was duly organized and carried on the business authorize by its charter until the ­­1st day of March_A.D. at which time its charter became inoperative and void for non-payment of taxes and this certificate for renewal and revival is filed by authority of the duly elected directors of the corporation in accordance with the laws of the State of Delaware. IN TESTIMONY WHEREOF, and in compliance with the provisions of Section 312 of the General Corporation Law of the State of Delaware, as amended, providing for The renewal, extension and restoration of charters the last and acting authorized officer hereunto set his/her hand to this certificate this _10_day of _January_A.D._2005_ . By: Authorized Officer Name: Print or Type Title:
